Citation Nr: 1520290	
Decision Date: 05/12/15    Archive Date: 05/26/15

DOCKET NO.  13-23 645	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for bilateral ankle swelling, claimed as due to a service-connected kidney disability or bursitis.

2.  Whether new and material evidence has been received to reopen a claim for service connection for diabetes mellitus type II.  

2.  Entitlement to service connection for diabetes mellitus type II.  

3.  Entitlement to service connection for tinnitus.      

4.  Entitlement to service connection for bursitis.  

5.  Entitlement to an increased rating in excess of 20 percent for history of chronic kidney stones and small renal cysts of the left kidney, with residuals to include history of urinary tract infections, dysuria and hematuria.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. Bordewyk


INTRODUCTION

The Veteran served on active duty from July 1980 to July 1984.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from March 2012 and July 2014 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  In March 2012, the RO found that new and material evidence had not been received to reopen the claim for service connection for diabetes mellitus type II (hereafter diabetes) and denied entitlement to an increased rating in excess of 20 percent for history of chronic kidney stones and small renal cysts of the left kidney, with residuals to include history of urinary tract infections, dysuria, and hematuria (hereafter kidney disability).  

In July 2014, the RO denied service connection for tinnitus and bursitis and found that new and material evidence had not been received to reopen the claim for bilateral ankle swelling, claimed as due to a service-connected kidney disability or bursitis (hereafter bilateral ankle disability).    

The issue of service connection for diabetes was denied in an unappealed January 2010 rating decision.  Where the claim in question has been finally adjudicated at the RO level and not appealed, the statutes make clear that the Board has a jurisdictional responsibility to consider whether it is proper for a claim to be reopened, regardless of whether the previous action denying the claim was appealed to the Board.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  Thus, despite the various characterizations of the issue throughout the appeal, the Board must make an independent determination as to whether new and material evidence has been presented to reopen the claim.  

Regarding the issues of service connection for tinnitus and service connection for bursitis and the claim to reopen the issue of service connection for bilateral ankle disability, the Veteran timely filed a notice of disagreement in August 2014.  As a statement of the case has not yet been provided regarding these issues, the issues are addressed in the remand portion of this decision.  

The Veteran provided testimony before the undersigned during a hearing at the RO in February 2015.  A transcript is of record.  

The issues of entitlement to service connection for diabetes, entitlement to an increased rating in excess of 20 percent for kidney disability, service connection for tinnitus, service connection for burisitis, and the claim to reopen the issue of service connection for bilateral ankle disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In January 2010, service connection for diabetes was denied; no additional evidence or notice of disagreement was submitted within one year of notice of that decision.  

2.  Evidence received more than one year after the January 2010 rating decision is not cumulative or redundant of the evidence previously of record and raises a reasonable possibility of substantiating the claim for service connection for diabetes.


CONCLUSIONS OF LAW

1.  The January 2010 rating decision that denied service connection for diabetes is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104(a), 20.201, 20.302, 20.1103 (2014).

2.  The evidence received since the January 2010 rating decision is new and material and sufficient to reopen a claim of service connection for diabetes.  
38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As the Board is reopening the claim for service connection for diabetes, the issue on appeal is substantiated, and there are no further duties to notify or assist with regard to that issue.  Wensch v. Principi, 15 Vet. App. 362, 367-68 (2001); see also 
38 U.S.C.A. § 5103A(a)(2); VAOPGCPREC 5-2004.
 
If a notice of disagreement is not received within one year of the notice of an RO decision, and no new and material evidence is received during that period, the decision will become final.  38 U.S.C.A. § 7105(b)-(c). 

Generally, a claim which has been finally denied in an unappealed RO decision or an unappealed Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c).  However, if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  38 U.S.C.A. § 5108.
New evidence is defined as existing evidence not previously submitted to VA, and material evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The provisions of 38 C.F.R. § 3.156(a) create a low threshold for finding new and material evidence, and view the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  Evidence "raises a reasonable possibility of substantiating the claim," if it would trigger VA's duty to provide an examination in adjudicating a non-final claim.  Shade v. Shinseki, 24 Vet. App. 110 (2010).

The newly presented evidence is presumed to be credible for purposes of determining whether it is new and material.  Savage v. Gober, 10 Vet. App. 488 (1997).

For the purpose of determining whether new and material evidence has been presented to reopen a claim, the evidence for consideration is that which has been presented or secured since the last time the claim was finally disallowed on any basis.  Evans v. Brown, 9 Vet. App. 273, 285 (1996).

Service connection for diabetes was initially denied in a January 2010 rating decision on the basis that diabetes had not been demonstrated during service and had not been shown to be proximately related to the Veteran's service-connected kidney disability.  The Veteran did not submit a notice of disagreement or new evidence within one year of that rating decision.  Therefore, the decision on the claim became final.  38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.104(a), 3.156(b), 20.1103; cf. Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011) (holding that VA has a duty to consider in every case whether evidence received within one year of an RO decision is new and material so as to prevent the decision from becoming final under 38 C.F.R. § 3.156(c)).
Since the January 2010 rating decision, the Veteran testified during the Board hearing that he has noticed that his blood glucose levels increase when he has kidney stones.  He also asserted that the shock wave treatment used to break up his kidney stones caused or aggravated his diabetes.  

The Veteran submitted an April 2006 Internet article from the WebMD news archives about a study which found that patients who received shock wave lithotripsy treatment for kidney stones were nearly four times more likely to get diabetes when checked 19 years later.  The article stated that an older model had been used in the study and that it was not at all clear whether newer machines changed the risk for development of diabetes.  A second article, undated, stated that studies suggested a possible link between diabetes and kidney disabilities and that, while the studies had not yet been conclusive on the issue, more investigation was warranted as the statistics suggesting a link between the two were compelling.  

The Veteran's testimony and Internet articles are new in that they were not previously of record.  They pertain to a basis for the prior denial, namely whether the Veteran's current diabetes is etiologically linked to service-connected kidney disability.  Moreover, it raises a reasonable possibility of substantiating the claim since, as explained below, it triggers VA's duty to get an opinion.  Shade v. Shinseki, 24 Vet. App. 110 (2010).  The claim is, therefore, reopened.
  

ORDER

New and material evidence having been received, the claim of entitlement to service connection for diabetes is reopened, and to this limited extent, the appeal is granted.


REMAND

During the Board hearing, the Veteran reported that he received private urology treatment for his kidney disability with Dr. M.L. and that he last saw this physician in November or December of 2014 when a cystoscopy was performed.  See Board Hearing Transcript (Tr.) at 6.  He testified that he was advised to return in a few months or sooner, if needed.  Id. The claims file demonstrates that records through March 2011 have been obtained from this physician and/or his private practice.  In addition, an August 2014 disability benefits questionnaire, which appears to have been signed by this physician, indicates current knowledge about the Veteran's disability and that a cystoscopy had been performed in the past.  

However, in December 2014, a response from the physician's office indicated that there were no treatment records for this Veteran from 2010 to 2014.  

Given the Veteran's reports of consistent treatment with this provider, the presence of records through March 2011 in the claims file, and the August 2014 disability questionnaire, the Board finds that it is likely that there are, in fact, outstanding private treatment records.  Such records are essential for properly rating the Veteran's kidney disability, including if and when the disability worsened.  Therefore, a new request must be made to obtain all outstanding treatment records since March 2011, including all records related to the cystoscopy in 2014.  

In addition, during the Board hearing, the Veteran reported that his kidney disability has worsened since his last VA examination in February 2012.  In particular, he reported the new symptom of urine leakage and the use of absorbent materials.  As such, a new VA examination must be provided in order to assess the current severity of his disability.  

Regarding the claim for service connection for diabetes, the Board finds that a VA examination and opinion must be obtained in order to determine whether the Veteran's current diabetes was either caused or aggravated by his service-connected kidney disability or any related treatment.  

Additionally, updated VA outpatient records should be associated with the record.

Finally, as noted above, regarding the issues of service connection for tinnitus and service connection for bursitis and the claim to reopen the issue of service connection for bilateral ankle disability, which were each denied in a July 2014 rating decision, the Veteran timely filed a notice of disagreement in August 2014.  A statement of the case has not been issued as it relates to these issues.  The Board is required to remand each claim for issuance of the statement of the case.  Manlicon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to provide releases authorizing VA to obtain all records of private treatment with Dr. M.L. and his private practice.  If the Veteran fails to complete necessary authorizations, tell him that he may obtain and submit the records himself.

If any records cannot be obtained, inform the Veteran of this fact, tell him what efforts were made to obtain the records, and advise him of any additional development that will be undertaken.

2.  Obtain all VA outpatient records dated since September 2014.  In this regard, a notation that "a review of electronic treatment records" was conducted will not suffice; the records much be associated with the claims folder. 

3.  Then, provide the Veteran with a VA examination with a qualified examiner to assess the current severity of his kidney disability.  The claims folder, including this remand and any relevant records contained in the virtual system, must be sent to the examiner for review; consideration of such should be reflected in the completed examination report.

All pertinent symptomatology and findings related to the disability must be reported in detail.  Any indicated diagnostic tests and studies must be accomplished. 

Then the examiner should do the following:

(a)  Describe all treatment required for the Veteran's kidney stones, including any diet restrictions, drug therapy, or invasive or non-invasive procedures (including the frequency of such procedures). 

(b)  Describe in detail the presence, severity, and frequency of any colic, voiding dysfunction (including urine leakage, frequency, or obstructed voiding), or infection related to the Veteran's kidney disability(s). 

A complete rationale should be provided for any opinion or conclusion expressed. 

If the examiner cannot provide any requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.

4.  Then provide the Veteran with a VA examination with a qualified examiner to determine the etiology of currently diagnosed diabetes.  

The claims folder, including this remand and any relevant records contained in the virtual system, must be sent to the examiner for review; consideration of such should be reflected in the completed examination report. 

After examination of the Veteran, the examiner should provide opinions on the following:

(a)	Is it at least as likely as not (50 percent probability or more) that current diabetes is causally related to the Veteran's service-connected kidney disability?

(b)	Is it at least as likely as not (50 percent probability or more) that current diabetes is aggravated beyond the normal course of the condition by the Veteran's service-connected kidney disability?

The Board notes that the Veteran has asserted that his glucose levels rise when he has kidney stones and that there is a link between treatment for kidney stones, specifically shock wave lithotripsy treatment, and diabetes.  See Board Hearing Tr. at 14.  The Veteran also submitted Internet articles regarding a possible link between diabetes and kidney disabilities, which are marked as received on July 5, 2013 in VBMS.  The examiner must specifically respond directly to these contentions in the opinions provided. 

The examiner must provide a rationale for the opinions.

If the examiner discounts the Veteran's reports, he or she should provide a reason for doing so.

If the examiner cannot provide an opinion without resort to speculation, the examiner must provide a reason why this is so, and must state whether there is additional evidence that would permit the opinion to be rendered.

5.  Then readjudicate the claims, and issue a supplemental statement of the case, as appropriate.

6.  Separately, issue a statement of the case with regard to the issues of service connection for tinnitus and service connection for bursitis and the claim to reopen the issue of service connection for bilateral ankle disability.  These issues should be certified to the Board only if a sufficient and timely substantive appeal is received.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


